IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45479

STATE OF IDAHO,                                )
                                               )   Filed: September 25, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
STEPHEN V. CROUSE,                             )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Oneida County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of eight years, for aggravated assault on certain law enforcement personnel,
       six months for domestic battery, and one year each for resisting and obstructing and
       interfering with a 911 call, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Stephen V. Crouse pleaded guilty to felony aggravated assault on certain law
enforcement personnel, Idaho Code §§ 18-915(1), 18-905, and 18-906, misdemeanor domestic
battery, I.C. §§ 18-918(3) and 18-903(a), misdemeanor interfering with a 911 call, I.C. § 18-
1501(2), and misdemeanor resisting and/or obstructing an officer, I.C. § 18-705. The district
court imposed a unified ten-year sentence, with eight years determinate, for the aggravated
battery conviction to run consecutively to an unrelated sentence. The district court imposed six
months on the domestic battery and one year each for the resisting and obstructing and

                                               1
interfering with a 911 call convictions. The sentences were ordered to run concurrently with the
aggravated assault sentence. Crouse appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crouse’s judgment of conviction and sentence are affirmed.




                                                   2